DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments entered on 09/29/2021 have been entered.  Claim 11 has been cancelled and incorporated into independent claims 1 and 15.  Claims 1-10 and 12-15 remain pending, with claim 14 being withdrawn.

Response to Arguments
Applicant’s arguments, filed 09/29/2021, with respect to claim 1 under 35 U.S.C. 102(a)(1) by Nair et al. (US 20050085826 A1), have been considered but they are not persuasive.  Applicant argues that Nair does not disclose, teach, or suggest all of the limitations of the newly amended claim, specifically: a catheter with a catheter body that includes “a tubular body having an outer circumferential surface that is recessed radially inward to form a groove portion,” where “a first part of the groove portion is covered by a covering member” and “a second part of the groove portion is exposed from the covering member to form the second distal opening.”  Under a second interpretation of Nair, the Examiner respectfully disagrees.  The Examiner points to Reference Figure 1 below which depicts a catheter (elongated shaft: 12) that includes a tubular body (i.e., the structure that forms lumen 22, comprising interior wall: 16 and a part of exterior wall: 14 

Reference Figure 1: Annotated Nair FIG. 1

    PNG
    media_image1.png
    283
    673
    media_image1.png
    Greyscale


Applicant’s arguments, filed 09/29/2021, with respect to claim 1 under 35 U.S.C. 102(a)(1) by Zawacki et al. (US 20040167463 A1), have been considered and are persuasive.  Therefore, the prior rejections of claims 1, 3-7, and 13 under Zawacki have been withdrawn.

Applicant’s arguments, filed 09/29/2021, with respect to claim 15 under 35 U.S.C. 102(a)(1) by O’Mahony et al. (US 20050119597 A1), have been considered but they are not persuasive.  Applicant argues that O’Mahony does not disclose, teach, or suggest all of the limitations of the newly amended claim, specifically: the catheter comprises a tubular body having an outer circumferential surface that is recessed radially inward to form a groove portion.  Under further consideration of O’Mahony, the Examiner respectfully disagrees.  O’Mahony teaches a catheter (see FIG. 5, catheter: 200) that includes a tubular body (i.e., the structure that forms withdrawal lumen: 212, comprising interior wall: 210 and a part of catheter tube: 204 that extends in the proximal direction indefinitely and distally up until the groove portion at transition section: 230) having an outer circumferential surface (i.e., the surface of interior wall 210 that faces downward in FIG. 11 and the radially-outward facing surface of the part of the catheter tube: 204 that forms withdrawal lumen 212) that is recessed radially inward to form a groove portion (Examiner notes that outer surface of tube 204 becomes recessed radially inward during transition section: 230 and extends as interior wall: 210 in the proximal direction to create the claimed “groove portion”).  Additionally, Reference Figure 2 below depicts a first part of the groove portion (depicted by red arrow) that is covered by a covering member (Examiner is interpreting the bottom radially-outward facing surface of catheter tube 204 

Reference Figure 2: Annotated O’Mahony FIG. 11

    PNG
    media_image2.png
    190
    486
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US 20050085826 A1).

Regarding claim 1, Nair teaches (see FIG. 1-3):
A catheter (see Abstract, balloon catheter: 10) comprising: a catheter body (see FIG. 1, elongated shaft: 12) defining: a first lumen (see FIG. 1, retrieval lumen: 22) communicating with a first distal opening (see FIG. 1, opening: 28) and a second lumen (see FIG. 1, inflation lumen: 20) communicating with a second distal opening (see FIG. 1, orifice: 60); wherein the second distal opening (60) is positioned proximal of the first distal opening (28) (see FIG. 1); wherein a flow path cross-sectional area of the first lumen (22) in at least a part of a distal region of the catheter body (12) that is distal of the second distal opening (60) is larger than a flow path cross-sectional area of the first lumen (22) in a proximal region of the catheter body (12) that is proximal of the second distal opening (60) (see p. [0023] and FIG. 1-3); wherein the catheter body (12) includes a tubular body (i.e., the structure that forms lumen 22, comprising interior wall: 16 and a part of exterior wall: 14 that extends in the proximal direction indefinitely and distally up until the groove portion at closure 24) having an outer 

Regarding claim 2, Nair teaches (see FIG. 1-3):
The catheter (10) according to claim 1, wherein: an outer diameter of the catheter body (12) in the proximal region is substantially equal to an outer diameter of the catheter body (12) in the distal region (see FIG. 1; outer diameter of proximal region on the side of line 2-2 is found to match the outer diameter of the distal region on the side of line 3-3).


Regarding claim 4, Nair teaches (see FIG. 1-3):
The catheter (10) according to claim 1, wherein: a cross-sectional shape of the first lumen (22) in a cross-section orthogonal to an axial direction of the first lumen (22) is a non-circular shape in the proximal region and is a circular shape in the distal region (“At position 30, the retrieval lumen 22 changes from a crescent shape to a generally circular shape to form an expanded region 32 where the inner diameter of the retrieval lumen 22 slightly increases,” see p. [0023] and FIG. 1-3).

Regarding claim 5, Nair teaches (see FIG. 1-3):
The catheter (10) according to claim 1, wherein: the catheter body (12) comprises: a first catheter portion (see FIG. 1, exterior wall: 14) defining the first lumen (22), and a second catheter portion (see FIG. 1, interior wall: 16) defining the second lumen (20); and the first catheter portion (14) and the second catheter portion (16) are integrally connected with each other in the proximal region (see p. [0023] and FIG. 1; first and second lumens, 22 and 20, respectively, both extend from a proximal part of the catheter body 12—thus, the first and second catheter portions, 14 and 16, respectively, are found to be connected with each other in the proximal region).


Regarding claim 12, Nair teaches (see FIG. 1-3):
The catheter (10) according to claim 1, wherein: the catheter body (12) comprises: a first tubular body (see FIG. 1, inflation lumen 20 surrounded by inner wall 16 and inner surface of shaft 12), and a second tubular body (see FIG. 1, retrieval lumen 22 surrounded by outer wall 14 and inner surface of shaft 12) in which the first tubular body (20, 16) is located, see FIG. 2, p. [0023].

Regarding claim 13, Nair teaches (see FIG. 1-3):
The catheter (10) according to claim 1, wherein: the catheter body (12) comprises a first tubular body (see FIG. 1, retrieval lumen 22 surrounded by outer wall 14) and a second tubular body (see FIG. 1, inflation lumen 20 surrounded by inner wall 16) that are connected to each other (see FIG. 1-3, tubular bodies are connected by outer shaft wall and share the inner wall in the proximal region of the catheter body).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Mahony et al. (US 20050119597 A1).

Regarding claim 15, O’Mahony teaches (see FIG. 1-3 and 8-12):
A method of using a catheter (see Abstract), the method comprising: providing the catheter (see FIG. 1-3, Peripherally Inserted Central Catheter [PICC]: 104), which comprises: a catheter body (see FIG. 11, dual lumen catheter tube: 204) defining: a first lumen (see FIG. 10-12: withdrawal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 20050085826 A1), as applied to claim 1 and 5 above, respectively, and further in view of Zawacki et al. (US 20040167463 A1).

Regarding claim 3, Nair discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Nair does not explicitly disclose: an outer diameter of the catheter body in the proximal region is larger than an outer diameter of the catheter body in the distal region.  Zawacki, in a similar field of endeavor, teaches (see FIG. 5-11E) a catheter (see Abstract), wherein: an outer diameter of the catheter body (see FIG. 8A, catheter tube: 114) in the proximal region is larger than an outer diameter of the catheter body (114) in the distal region (see FIG. 7; outer diameter of proximal region, on the side of line 8A-8A, is found to be greater than the outer diameter of the distal region, on the side of line 8G-8G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nair to incorporate the teachings of Zawacki by forming the catheter body such that the outer diameter of the catheter body in the proximal region is larger than the outer diameter of the catheter body in the distal region, for the purpose of improving flow characteristics during fluid delivery (see Zawacki p. [0017]).

Regarding claim 6, Nair discloses the claimed invention substantially as claimed, as set forth above in claim 5.  However, Nair does not explicitly disclose: the first catheter portion and the second catheter portion are separable along an axial direction of the catheter body.  Zawacki, in a similar field of endeavor, teaches (see FIG. 21A-21H) a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nair to incorporate the teachings of Zawacki by forming the catheter body so that the first and second catheter portions are separable along an axial direction of the catheter body, for the purpose of using the two catheter portions / distal tips to access different areas of the patient’s vasculature, respectively, during fluid delivery (see Zawacki p. [0002]).

Regarding claim 7, Nair discloses the claimed invention substantially as claimed, as set forth above in claim 6.  However, Nair does not explicitly disclose: a fragile portion that allows for separation is located at a boundary between the first catheter portion and the second catheter portion.  Zawacki, in a similar field of endeavor, teaches (see FIG. 21A-21H) a catheter (see Abstract), wherein a fragile portion (see FIG. 21C, fusion points of first, second, and third zones: 530, 540, 550) that allows for separation is located at a boundary (see FIG. 21C, inner surfaces: 512, 522) between the first catheter portion (see FIG. 21C, tip section: 510) and the second catheter portion (see FIG. 21C, tip section: 520) (see p. [0098-0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nair to incorporate the teachings of Zawacki by forming the catheter body so that a fragile portion that allows for separation is located at a boundary between the first and second catheter portions (i.e., .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 20050085826 A1), as applied to claim 5 above, and further in view of Eder (US 20130137977 A1).

Regarding claim 8, Nair discloses the claimed invention substantially as claimed, as set forth above in claim 5.  However, Nair does not explicitly disclose: a hardness of the second catheter portion is greater than a hardness of the first catheter portion.  Eder, in a similar field of endeavor, teaches a catheter, wherein the hardness of a second catheter portion (see FIG. 5, second tubular member: 132) is greater than a hardness of a first catheter portion (see FIG. 5, first tubular member: 130), wherein the second catheter portion (132) is reinforced with a coil (146) or braid (148) that stiffens and/or strengthens the structure, see p. [0028-0029].
It would have been obvious to one of ordinary skill in the art to have modified the device of Nair to incorporate the teachings of Eder by combining a reinforcing structure, such as a coil or braid (Eder: 146, 148), within the second catheter portion’s outer wall (Nair: 14) throughout the length of the catheter body (Nair: 12), by methods known in the art, in order to stiffen and/or strengthen the structure, for the purpose of providing the proximal region of the catheter body with proximal stiffness, so as to provide a suitable .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 20050085826 A1) and Zawacki et al. (US 20040167463 A1), as applied to claim 6-7 above, respectively, and further in view of Eder (US 20130137977 A1).
 
Regarding claims 9-10, the combined device of Nair and Zawacki discloses the claimed invention substantially as claimed, as set forth above in claims 6-7, respectively.  However, the combined device of Nair and Zawacki does not explicitly disclose: a hardness of the second catheter portion is greater than a hardness of the first catheter portion.  Eder, in a similar field of endeavor, teaches a catheter, wherein the hardness of a second catheter portion (see FIG. 5, second tubular member: 132) is greater than a hardness of a first catheter portion (see FIG. 5, first tubular member: 130), wherein the second catheter portion (132) is reinforced with a coil (146) or braid (148) that stiffens and/or strengthens the structure, see p. [0028-0029].
It would have been obvious to one of ordinary skill in the art to have modified the combined device of Nair and Zawacki to incorporate the teachings of Eder by combining a reinforcing structure, such as a coil or braid (Eder: 146, 148), within the second catheter portion’s outer wall (Nair: 14) throughout the length of the catheter body (Nair: 12), by methods known in the art, in order to stiffen and/or strengthen the structure, for the purpose of providing the proximal region of the catheter body with proximal stiffness, so .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                               

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783